Motion by respondent to dismiss appeal from so much of an order of the County Court, Westchester County, as denied defendant’s motion to vacate a wiretap order and to enjoin the People from using the fruits of the wiretap order. Motion granted; appeal dismissed. A wiretap order is “a proper subject of judicial review in the same manner and to the limited extent permitted with respect to a warrant for search and seizure” {People v Cohen, 24 A D 2d 900, affd. 18 N Y 2d 650). Brennan, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.